                      Case 2:21-cr-00110-WSH Document 4 Filed 01/06/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                              Western District
                                              __________       of Pennsylvania
                                                         District  of __________

                  United States of America                      )
                             v.                                 )
                                                                )      Case No.
                       KHALED MIAH                              )                 Magistrate No. 21-10
                                                                )
                                                                )         >81'(56($/@
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                see dates below              in the county of              Allegheny         in the
     Western           District of       Pennsylvania       , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 875(c)                           Count 1: Interstate Threatening Communications, from in and around
                                             December 19, 2020 to in and around December 31, 2020.
18 U.S.C. § 115(a)(1)(B)
                                             Count 2: Influencing a Federal Officer by Threats, from in and around
18 U.S.C. § 1519                             October 5, 2020 to in and around January 1, 2021.

                                             Count 3: Destruction of Records in a Federal Investigation, from in and
                                             around October 5, 2020 to in and around January 1, 2021.

         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                           s/ Ahmad Hassanpoor
                                                                                           Complainant’s signature

                                                                                FBI Special Agent Ahmad Hassanpoor
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:             01/06/2021
                                                                                              Judge’s signature

City and state:                  Pittsburgh, Pennsylvania                 CYNTHIA REED EDDY, Chief U.S. Magistrate Judge
                                                                                            Printed name and title
